Title: From Thomas Jefferson to James Madison, 20 July 1800
From: Jefferson, Thomas
To: Madison, James



Th:J. to J. Madison
Monticello July 20. 1800.

Since you were here I have had time to turn to my accounts, and among others undertook to state the one with you: but was soon brought to a non-plus, by observing that I had made an entry Aug. 23. 99. of nails delivered for you, but left the particulars & amount blank till mr Richardson should give them in to me. whether he omitted this, or I to enter them I cannot tell, nor have either of us the least recollection what they were. I am in hopes I may have sent you a bill of them, as I generally do if I see the messenger before departure. but sometimes I omit this. at any rate I am in hopes that either from the bill or the recollections of those who used them you may be able to fill up the blank in the inclosed account, conjecturally at least. I recieved from Mr. Barnes in Jan. a credit of 69.23 D on your account. not having the amount of nails, I could not tell what I ought  to have recieved, but I remember that my idea at the time was that it must be a good deal more than you owed me, & that of course there would be a balance to return you: this shall be instantly done on recieving either your statement or conjecture of the amount, which I pray you to do.
I see in Gale’s paper of July 8. an account of the 4th. of July as celebrated at Raleigh. the Governor presided at the dinner. among the toasts were the following. the U.S. may they continue free, sovern. & indepdt. not influenced by foreign intrigue, nor distracted by internal convulsions. the Pres. of the US. may his countrymen rightly appreciate his distinguished virtue patriotism, & firmness. the V.P. of the US. the militia of the US. may the valor of the souldier be combined with the virtue of the citizen. the Navy of the US. the benifits which have arisen from it’s infant efforts is a just presage of it’s future greatness & usefulness. the freedom of the press without licentiousness. the friends of religion & order. may they always triumph over the supporters of infidelity & confusion. & c my respects to mrs. Madison. Adieu affectionately


James Madison to Th: Jefferson for nails
Dr.




  £  s  d


1799. July 25. to
 23 ℔ IVs.
}
@ 14½ d
1– 9– 0



  1. ℔ inch brads



500. 1½ I. brads @ 12½ d pr. ℔
   3– 8



 26. ℔ Xs. @ 11½ d
1– 4– 11



 35. ℔ XVId. brads @ 10½ d
1–10–  7½


  Aug. 23. to




      Cr.




1800. Jan. 28. By credit with J. Barnes 69.23 D =
£20–15–5


